Citation Nr: 1450284	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus or herbicide exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus or herbicide exposure.  

6.  Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus. 

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Los Angeles, California, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing at the RO before the undersigned Acting Veterans Law Judge in September 2012.  A transcript of this hearing is contained in the record.  

The issues of entitlement to service connection for a low back disability, entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to diabetes mellitus or herbicide exposure, and entitlement to service connection for a skin disability to include as secondary to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have service within Vietnam and is not presumed to have been exposed to herbicides; the preponderance of the evidence is against a finding that he was exposed to herbicides by other means. 

2.  The Veteran was not diagnosed with diabetes mellitus during service or until over 30 years after discharge from service; there is no continuity of symptomatology between the current diagnosis of diabetes mellitus and active service, and no competent medical opinion that relates the current diagnosis of diabetes mellitus to active service.  

3.  The Veteran has current diagnoses of an eye disability and erectile dysfunction, but he is not service connected for diabetes mellitus or any other disability.  

4.  The Veteran was not diagnosed with eye disability or erectile dysfunction during service or until over 30 years after discharge from service; there is no evidence of these disabilities in the service treatment records or until many years after discharge, and no competent medical opinion that relates these disabilities to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as secondary to herbicide exposure, have not been met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2014).  

2.  The criteria for service connection for an eye disability, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2014).  

3.  The criteria for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a June 2010 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  All private records identified by the Veteran have been obtained, and he has not identified any VA treatment for his diabetes mellitus, erectile dysfunction or eye disability.  

The Veteran has not been provided a VA examination of his diabetes mellitus, eye disability, or erectile dysfunction.  The Board finds that examinations are not required for these disabilities.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Here, the Veteran has current diagnoses of diabetes mellitus, erectile dysfunction, and an eye disability.  He argues that his diabetes mellitus is the result of herbicide exposure.  However, he does not claim to have been treated for diabetes mellitus during service or until many years following discharge from service, and there is no evidence of any other signs or symptoms to include the Veteran's own reports that relate this disability to active service.  Therefore, even the low threshold for finding a link between the diabetes mellitus and service on a direct basis has not been met, and VA is not obliged to provide an examination.  The Veteran's appeal will succeed or fail based on the potential herbicide exposure, and as diabetes mellitus is presumed to be related to herbicide exposure an examination is not necessary for this aspect of his claim.  

Similarly, the Veteran he does not claim to have been treated for his erectile dysfunction or eye disability during service or until many years following discharge from service, and there is no evidence of any other signs or symptoms to include the Veteran's own reports that relate these disabilities to active service.  He instead believes them to be secondary to his diabetes mellitus, and as the Board will deny service connection for that disability, VA is not obligated to provide him an examination in order to determine the potential causal relationship to erectile dysfunction or eye disability.  

Finally, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the August 2007 hearing, he was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010). 

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Diabetes Mellitus

The Veteran contends that he has developed diabetes mellitus as a result of herbicide exposure during active service.  He argues that while he was never physically in Vietnam, his ship was stationed in the Gulf of Tonkin, and that herbicides could have blown out to sea, been on the corpses of soldiers who were stored aboard ship, or been on airplanes that returned from missions over Vietnam.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If diabetes mellitus becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of diabetes mellitus during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As diabetes mellitus is listed in this regulation, continuity of symptomatology must be addressed.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

The Veteran alleges that his diabetes mellitus has developed due to herbicide exposure during active service.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases shall be service-connected even though there is no record of such disease during service.  These diseases include Type 2 diabetes 38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Diabetes mellitus must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6).  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran has submitted private medical records that clearly establish a current diagnosis of diabetes mellitus from 2008.  Thus, the first requirement for service connection of medical evidence of a current disability has been met.  

However, the Board will find that the remaining elements of service connection have not been met.  There is no evidence of in-service incurrence or aggravation of diabetes mellitus, or of medical evidence of a nexus between active service and the current diagnosis of diabetes mellitus under any theory of entitlement.  

The Veteran's primary contention is that his diabetes mellitus has developed due to herbicide exposure during active service.  However, the Veteran is not presumed to have been exposed to herbicides in service.  

The Veteran served in the Vietnam era, and he was awarded the Vietnam Service Medal.  However, he served in the Navy, and was stationed aboard the U.S.S. Constellation, which the Board observes was an aircraft carrier.  There are no records that would establish his presence within Vietnam.  The Veteran testified that he was never physically present in Vietnam.  He states that his ship was stationed for six months at a time in the Gulf of Tonkin, after which it would return to port in the Philippines.  However, he specifically denied ever setting foot in Vietnam at his September 2012 hearing.  See Transcript.  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The Board notes the Veteran's contentions that his Vietnam Service Medal (VSM) should be sufficient to trigger the presumption.  In fact, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Haas, 525 F.3d at 1196. 

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  Given all of the above, the Board finds that the Veteran may not be presumed to have been exposed to herbicides such as Agent Orange.  

Although the Veteran may not be presumed to have been exposed to herbicides during service, he may still submit evidence that tends to establish such exposure.  He argues that herbicide could have blown out to sea, been on airplanes that returned to ship, or been on soldiers who were killed in action and then stored aboard ship prior to being returned to the United States.  Unfortunately, he has not presented any evidence in support of these contentions.  Assuming for the sake of argument that it is possible for herbicides to have first been on the deceased or the airplanes and then spread to the Veteran, he testified that the deceased were inside bags and that he did not handle them.  He also testified that his duties aboard ship were as a clerk or standing watch, but that he did not have any duties that would bring him in contact with the airplanes.  There is no evidence to show that herbicides blew out to sea, and the Board observes that the absence of such evidence in general is among the reasons that herbicide exposure aboard deep-water naval vessels cannot be presumed.  Finally, a May 2009 memorandum from United States Army & Joint Services Records Research Center states that reviews of official military documents, ships histories, deck logs, and other sources of information had not found any evidence to show that Navy ships used or transported tactical herbicides.  This memorandum added that there was also no documentation or verification to show that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment used in Vietnam.  

Based on the above, the Board must find that the preponderance of the evidence is against a finding that the Veteran was otherwise exposed to herbicide aboard ship.  It follows that as the Veteran was not exposed to herbicides, then his diabetes mellitus is not presumed to be the result of such exposure.  38 C.F.R. §§ 3.307, 3.309(e).  

The Board has considered other theories of entitlement to service connection for diabetes mellitus, but none of these support a finding of service connection.  The Veteran does not allege to have been diagnosed with diabetes mellitus during service or until many years after discharge from active service.  Service treatment records are negative for complaints or findings of diabetes mellitus.  In fact, a March 1973 urinalysis was normal, as was the December 1975 discharge examination.  There is also no evidence of diabetes mellitus during the first year following discharge from service, and diabetes mellitus may not be presumed to have been incurred as a chronic disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  

Finally, the Veteran does not allege and the evidence does not show that he experienced continuity of symptomatology of diabetes mellitus during the 33 year period between discharge from active service and the initial diagnosis of diabetes in 2008.  There is no competent medical opinion that relates the Veteran's diabetes mellitus to service.  It follows that service connection for diabetes mellitus is not established on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Erectile Dysfunction and Eye Disability

The Veteran contends that service connection for erectile dysfunction and an eye disability should be established.  He argues that both of these disabilities have developed as the result of his diabetes mellitus, which he believes is the result of herbicide exposure during service.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has submitted private medical records that include current diagnoses of erectile dysfunction, and of an eye disability that appears to be glaucoma.  

However, as service connection for diabetes mellitus has been denied, there is no basis for an award of service connection for either erectile dysfunction or an eye disability as secondary to diabetes mellitus.  38 C.F.R. § 3.310(a).

The Board has also considered entitlement to service connection on a direct basis for erectile dysfunction and an eye disability, but this is not supported by the evidence.  The Veteran does not allege and the evidence does not show that he was diagnosed with either of these disabilities in service, and there were no complaints or findings regarding either of these disabilities.  The initial diagnoses of these disabilities were not made until many years after discharge from service, and were after his 2008 diagnosis of diabetes mellitus.  There is no competent medical opinion that relates the Veteran's erectile dysfunction or eye disability directly to active service, and the Veteran has not alleged that this is the case.  It follows that service connection for either erectile dysfunction or an eye disability is not established on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied. 

Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus, is denied. 

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is denied.  


REMAND

The Veteran contends that he has developed a low back disability as a result of an injury he sustained during active service.  He argues that he sustained this injury while wrestling with another recruit during basic training.  The Veteran has also testified that he injured his back on another occasion in the reserves shortly after discharge from active service.  

Current medical records establish that the Veteran has had consistent complaints of a low back disability for several years.  Furthermore, the service treatment records show that the Veteran was seen for complaints of back pain in May 1975.  The Board finds that the Veteran should be afforded a VA examination in order to determine if there is a relationship between any current disability and active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Furthermore, the Veteran's records from his reserve service are not included in the evidence, and there is no indication that an attempt has been made to obtain these records.  An attempt must be made prior to affording the Veteran his VA back examination.  

Similarly, the Veteran states that he has developed a skin disability of his legs and back due to herbicide exposure.  Although the Board has found that the Veteran was not exposed to herbicides in service, he may still establish service connection on a direct basis.  

In this regard, the service treatment records show that the Veteran was seen on several occasions over a period lasting many months for urticaria of his legs.  

Although the Veteran has not submitted any current medical evidence of a skin disability, he testified at the September 2012 hearing that he receives treatment for his skin disability from the Long Beach, California, VA medical center.  These records have not been obtained.  An attempt must be made to obtain these records or to establish that they do not exist.  38 C.F.R. § 3.159(c)(2) (2014).  

Furthermore, the Board observes that even if these records cannot be obtained or do not contain a current diagnosis of a skin disability, this is a disability in which the signs and symptoms are readably observable by a layman.  Given the Veteran's reports of current skin symptoms and the evidence of a skin disability in service, an examination is required.  After the VA treatment records have been obtained or been determined to be unobtainable, the Veteran should be scheduled for a VA examination to determine whether or not there is a relationship between any current skin disability and the urticarial for which the Veteran was treated in service.  

Finally, the Veteran contends that he has developed peripheral neuropathy of both the upper extremities and the lower extremities as secondary to his diabetes mellitus.  The Board recognizes that entitlement to service connection for diabetes mellitus has now been denied, but this does not preclude the Veteran from establishing service connection on a direct basis.  

The service treatment records are negative for peripheral neuropathy and the current evidence does not include a diagnosis of peripheral neuropathy, but the Veteran testified at the September 2012 hearing that he is under treatment for peripheral neuropathy of the upper and lower extremities at the Long Beach, California, VA medical center.  As outlined above, an attempt must be made to obtain these records or to establish they do not exist.  For these disabilities, the requirements for a VA examination have not yet been met, and an examination should be scheduled only if the VA treatment records obtained suggest that an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel and service treatment records for his service in the reserves that followed soon after his discharge from active duty.  

2.  Obtain all treatment records from the Long Beach, California, VA medical center pertaining to the Veteran's claimed back disability, skin disability and peripheral neuropathy.  If these records are unobtainable or do not exist, this should be documented in the evidentiary record. 

3.  After the reserve records have been obtained or certified to be unobtainable, schedule the Veteran for a VA examination of his back.  All indicated tests and studies should be conducted.  The claims folder and electronic record must be made available to the examiner for use in the study of this claim, and the examination report must state that they have been reviewed.  After the completion of the examination, record review, and interview with the Veteran, the examiner should state whether it is as likely as not that the Veteran's current back disability was incurred due to any incident or injury in active service.  The reasons and bases for the opinion should be provided.  The sole reason for any negative opinion cannot be based on the absence of any medical records of treatment for a back disability.  The examiner must specifically comment on the May 1975 report of back pain in the opinion.  

If the examiner is unable to express the requested opinion without resorting to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.  

4.  After the reserve records and records from the VAMC have been obtained or certified to be unobtainable, schedule him for a VA examination of his skin.  All indicated tests and studies should be conducted.  The claims folder and electronic record must be made available to the examiner for use in the study of this claim, and the examination report must state that they have been reviewed.  After the completion of the examination, record review, and interview with the Veteran, the examiner should state whether or not the Veteran has a current diagnosis of a skin disability, to include lipomas.  For each current diagnosis of a skin disability, the examiner should state whether it is as likely as not that this skin disability was incurred due to any incident or injury in active service.  The reasons and bases for the opinion should be provided.  However, the examiner must note that the Board has found that the Veteran was not exposed to herbicides such as Agent Orange during service, and that such presumption cannot be presumed.  The sole reason for any negative opinion cannot be based on the absence of any medical records of treatment for a skin disability following discharge from service.  The examiner must specifically comment on the multiple reports of treatment for urticaria of both legs in the service treatment records and their possible relationship to any current skin disability in the opinion.  

If the examiner is unable to express the requested opinion without resorting to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.  

5.  Even if records from the VAMC establish that the Veteran currently has diagnoses of peripheral neuropathy of the upper and/or lower extremities, a VA examination is required only if there is additional competent evidence that relates the peripheral neuropathy to active service on a direct basis.  If the RO/AMC determines that a VA examination of the Veteran's peripheral neuropathy is warranted by any additional evidence that is received, schedule him for a VA examination of his peripheral neuropathy.  All indicated tests and studies should be conducted.  The claims folder and electronic record must be made available to the examiner for use in the study of this claim, and the examination report must state that they have been reviewed.  After the completion of the examination, record review, and interview with the Veteran, the examiner should state whether it is as likely as not that the current peripheral neuropathy was incurred due to active service.  However, the examiner must note that the Board has found that the Veteran was not exposed to herbicides such as Agent Orange during service, and that such presumption cannot be presumed.  The sole reason for any negative opinion cannot be based on the absence of any medical records of treatment for peripheral neuropathy following discharge from service.  

If the examiner is unable to express the requested opinion without resorting to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.  

6.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


